DETAILED ACTION
This action is in response to applicant’s amendment filed on 21 May 2021.  Claims 1-4, 6-11, and 13-16 are now pending in the present application and claims 5 and 12 are cancelled.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 May 2021 has been entered.
 







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain (US 20190110241 A1).
Regarding claims 1 and 8, Jain discloses a coverage enhancement (CE) function implementation method, comprising: 
obtaining, by a core network node, CE capability information from a terminal wherein the CE capability information of the terminal comprises information indicative a function ability (e.g., functionality) of the terminal for performing the CE function { (see pg. 1, [0016]; pp. 4-5, [0040-0046]; Figs. 1-9), where the system has an enhanced coverage parameter, and the system has a UE that sends a message to indicate the support using an enhanced coverage parameter (see pp. 3-4, [0036, lines 4-10,15-21; 0037]), and the system has a UE the can use (or enabled to perform) the enhanced coverage functionality (see pg. 1, [0016, lines 1-8]; pg. 3, [0034, line 14-23]; pg. 11, [0050]; pg. 18, [0151, lines 10-12]; Figs. 2-4), and the system has a UE that performs enhanced coverage (see pg. 11, [0051]; pg. 18, [0140, 0152]) };
determining, by the core network node, CE authorization information of the terminal based on subscription information and the CE capability information of the terminal, wherein the CE authorization information comprises a CE indication information { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9), where the system provides an authorization and a parameter for enhanced coverage (see pg. 4, [0041, 0043-0044]; pg. 6, [0047]; pg. 8, [table field ‘Information for Enhanced Coverage’), where the system has information of enhanced coverage level }, and 
the CE indication information indicates whether the terminal is allowed to use the CE function; and sending, by the core network node, the CE authorization information to the terminal { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9), where the system provides an 
Regarding claims 2 and 9, Jain discloses the method according to claim 1, wherein the CE authorization information is carried in an attach accept message { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9) }.
Regarding claims 3 and 10, Jain discloses the method according to claim 1, wherein the method further comprises: obtaining, by the core network node, the subscription information of the terminal from a Home Subscriber Server (HSS) { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9) }.
Regarding claims 4 and 11, Jain discloses the method according to claim 1, wherein the method further comprises: obtaining, by the core network node, the CE capability information of the terminal in an attach procedure { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9) }.
Regarding claims 6 and 13, Jain discloses a coverage enhancement (CE) function implementation method, comprising: 
sending, by a terminal to a core network node, CE capability information, wherein the CE capability information of the terminal comprises information indicative a function ability (e.g., functionality) of the terminal for performing the CE function { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9), where the system has an enhanced coverage parameter, and the system has a UE that sends a message to indicate the support using an enhanced coverage parameter (see pp. 3-4, [0036, lines 4-10,15-21; 0037]), and the system has a UE the can use (or enabled to perform) the 
receiving, by the terminal, CE authorization information of the terminal determined by the core network node, wherein the CE authorization information comprises CE indication information { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9), where the system provides an authorization and a parameter for enhanced coverage (see pg. 4, [0041, 0043-0044]; pg. 6, [0047]; pg. 8, [table field ‘Information for Enhanced Coverage’), where the system has information of enhanced coverage level }, and 
wherein the CE indication information is used to indicate the terminal is allowed to use the CE function, and where the core network makes the termination using the CE capability information sent by the terminal indicating whether the terminal supports the CE function; in response to the CE indication information, determining, by the terminal, that the terminal is allowed to use the CE function; determining, by the terminal based on radio channel quality of the terminal, a CE level of the terminal; and initiating, by the terminal, a random access request by using a radio channel resource corresponding to the CE level { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9), where the system provides an authorization and a parameter for enhanced coverage (see pg. 4, [0041, 0043-0044]; pg. 6, [0047]; pg. 8, [table field ‘Information for Enhanced Coverage’), where the system has information of enhanced coverage level, and the system has a UE that sends a message to indicate the support using an enhanced coverage parameter (see pp. 3-4, [0036, lines 4-10,15-21; 0037]) }.
Regarding claims 7 and 14, Jain discloses the method according to claim 6, wherein the CE authorization information is carried in an attach accept message { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9) }.
claims 15 and 16, Jain discloses the method according to claim 1, wherein the CE authorization information further comprises an authorized CE level range determined based on subscription information of the terminal, and the CE indication information indicates whether the terminal subscribes to the CE function and the authorized CE level range indicates a range of a CE level to which the terminal subscribes, the method further comprising: sending, by the core network node, the CE authorization information to the terminal when a CE level of the terminal is within the authorized CE level range of the terminal, the CE level obtained by the core network node from the terminal { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9), where the system has an enhanced coverage parameter, and the system has a UE that sends a message to indicate the support using an enhanced coverage parameter (see pp. 3-4, [0036, lines 4-10,15-21; 0037]), and the system has a UE the can use (or enabled to perform) the enhanced coverage functionality (see pg. 1, [0016, lines 1-8]; pg. 3, [0034, line 14-23]; pg. 11, [0050]; pg. 18, [0151, lines 10-12]; Figs. 2-4) }.


Response to Arguments
 	Applicant's arguments with respect to claims 1-4, 6-11, and 13-16 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
30 July 2021